Case 2:16-cv-02811-KSH-CLW Document 52 Filed 12/23/20 Page 1 of 2 PageID: 689




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


 JIT SHI GOH,
                                                  Civil No. 2:16-cv-02811 (KSH) (CLW)
                     Plaintiff,
       v.

 NORI O INC., d/b/a SUSHI O,
 OTAYA SUSHI II, INC., d/b/a SUSHI                             ORDER
 O, NORBU OF SUSHI O INC., d/b/a
 SUSHI O, PENG L. TAM a/k/a ALAN
 TAM, YUK YEN CHAI a/k/a IVY
 CHAI, YUK WING CHAI a/k/a SAM
 CHAI, and YOKE CHOI CHAI a/k/a
 TERRY CHAI,
                 Defendants.

      Upon consideration of the motion for partial summary judgment (D.E. 41)

filed by defendants Nori O Inc., Otaya Sushi II, Inc., Norbu of Sushi O Inc., Peng L.

Tam, Yuk Yen Chai, Yuk Wing Chai, and Yoke Choi Chai; and for the reasons

expressed in the opinion filed herewith,

      IT IS, on this 23rd day of December, 2020,

      ORDERED that defendants’ motion (D.E. 41) is GRANTED as to Otaya

Sushi II, Inc., Norbu of Sushi O Inc., Yuk Wing Chai, and Yoke Choi Chai, and these

defendants are dismissed; and it is further




                                              1
Case 2:16-cv-02811-KSH-CLW Document 52 Filed 12/23/20 Page 2 of 2 PageID: 690




      ORDERED that defendants’ motion (D.E. 41) is DENIED as to Yuk Yen

Chai. The remaining defendants in this lawsuit, therefore, are Nori O Inc., Peng L.

Tam, and Yuk Yen Chai.

                                              /s/ Katharine S. Hayden
                                              Katharine S. Hayden, U.S.D.J.




                                          2
